Exhibit 10.1
 
Fresh Milk Sales Agreement


Ordering Party (Party A):   Anda City Longxing Dairy Co., Ltd.
Supplying Party (Party B):  Heilongjiang Zhongxian Information Co., Ltd.


According to the provisions of Contract Law of People’s Republic of China and
other laws and regulations, based on equality, voluntary, fairness and honesty,
both Parties have entered into the following agreement:


Article I: Purchase and Sale
1. During the performance of this contract, Party A plans to purchase fresh milk
from Party B in accordance to the provision under this contract.
2. Planning to purchase a total of: 4,300 tons; the total purchase amount
fluctuated within the range of: 10%;
3. Planned Purchase Time: From July 1, 2011 to December 31, 2011. After the
expiration of this contract, for renewal, both Parties shall determine through
negotiation.


Article II: Pricing Standards
Priced according to quality, and based on the principle of competitive prices,
to keep the price of standard fresh milk that contains 3.1% fat, 2.95% protein,
first class of microbial quality (≤ 0.5million / ml) as the basic price (based
on the latest national standards), both parties agreed the order price: 2.3 yuan
/ kg.


Article Ⅲ: Quality Requirements
1. Fresh milk quality must meet the national standards
for purchasing fresh milk; 
2. Prohibition of selling the following fresh milk:
(1) The fresh milk produced by milk cows without health certificates and
quarantines;
(2) Colostrums within 7 days of calving (except for colostrums-based raw
material);
(3) Fresh milk with antibiotics residues;
(4) Fresh milk produced by milk cows suffer from mastitis, tuberculosis,
brucellosis and other infectious diseases;
(5) Adulterated, rotten, smelly and contaminated fresh milk;
(6) Other fresh milk does not meet national health safety and quality standards.


3. According to relevant Chinese laws, rules and regulations, Party B shall be
committed to every health management system, to insure the safety and sanitation
of the production sites, production equipments and production processes of fresh
milk, and the cleaning of milk container and milking machine, and shall not use
plastics or poisonous and harmful containers.
4. One Party in charge of transportation of milk shall insure that the vehicles
of transportation and the milk containers shall be washed and disinfected and
shall meet the requirements of health and refrigeration, and such Party shall
not use poisonous and harmful containers.


 
1

--------------------------------------------------------------------------------

 


Article IV: Time of Delivery
1. The daily time of Party B delivering fresh milk to the milk station of Party
A is from 8:00 to 16:00;
2. Completing the delivery process after weighing, sampling, initial quality
inspection and signing.
 
Article Ⅴ: Inspection and Acceptance and Test Methods
1. Party A is responsible for sampling fresh milk provided by Party B. Fresh
milk that meet the quality requirements of Article III of this contract should
be tested and published fat content, protein content and other pricing index and
other routine test results within 48 hours from the time of purchasing; If Party
B have objections to fat content, protein content and other pricing index and
other routine test results released by Party A, it will be tested by a
nationally recognized testing and inspection agency, and the local milk
association issue co-mediation advice;
2. If fresh milk does not meet the quality requirements of Article III of this
contract, Party A has the right to reject and should promptly notify Party B. If
Party B disagrees with the results of the test, within 24 hours when notice is
received, Party B shall bring “quality check list” and milk samples reserved by
Party A to the fresh milk inspection authority with corresponding qualification
applying for inspection. The test result is the basis for whether the fresh milk
is qualified or not;
3. Party B shall accept the daily inspection of fresh milk and sampling work
conducted by Party A, and Party A shall retain the milk samples that do not meet
the quality standards for more than 96 hours;


Article VI：Settlement
1. Party A shall publish related data of milk settlement to Party B according to
Article II of this contract 3 days before paying the milk;
2. According to purchase amount of fresh milk and pricing standards, Party A
shall pay one batch of raw milk monthly, namely: within 3 days after the
delivery of the last batch of raw milk Party A shall pay up the amount of the
batch of raw milk to Party B (in case of holidays, settlement date forward or
extended to the first working day).
 
Article VII： Place of Implementation
The place of performance of the contract should be the milk station (field,
section) of Party A.


Article VIII: Change and Termination of the Contact
1. This contract may be modified or terminated by mutual written consent by
Party A and B. If any party wants to terminate this contract, a written notice
should be given to the other party 5 days in advance;
2. In the event of force majeure or unforeseen circumstances, both Parties can
adjust the number of purchase and sale plan.
 
 
2

--------------------------------------------------------------------------------

 
 
Article IX: Liability for Breach of the Contract
1. If Party A rejects to receive qualified raw milk, and shall be responsible
for any losses incurred to Party B therefrom, and shall pay 5% default fine of
total purchased raw milk amount;
2. If Party A fails to purchase raw milk on time according to the volume, or
raise or lower the standards, Party A shall bear the losses caused by such
failure, and pay 5% default fine of total purchased raw milk amount;
3. Party A that breaches this contract and fails to pay the milk amount shall
pay 1% default fine of the amount in arrear on a daily basis from the date of
paying the milk under the contract;
4. If Party B rejects to deliver fresh milk, Party B shall bear any losses
incurred to Party A, and pay 5% default fine of total purchased fresh milk
amount;
5. If Party B does not meet the requirements of Article III and fails to deliver
on time according to the volume, Party B shall bear any losses incurred to Party
A, and pay the default fine related to the actual losses;
6. If a party unilaterally terminates this contract without a written notice at
the agreed time, the default party shall pay the observant party default fine of
7% the total amount of milk of last month.


Article X: Dispute Resolution
In case disputes arise in the course of contract implementation, the two Parties
shall settle the disputes through consultation or submit to the local Dairy
Association; both parties shall submit the dispute to the local people court of
Party B if consultation or mediation fails.


Article XI: Validity of the Contract
This contract contains two duplicates and it begins to take effective after
signing and sealing by two parties. Each Party holds one copy with the same
legal effect.




Party A: Anda City Longxing Dairy Co., Ltd.
Company Seal: Anda City Longxing Dairy Co., Ltd.
By Authorized Representative: /s/ Zhang Guiqin
Date: June 23, 2011


Party B: Heilongjiang Zhongxian Information Co., Ltd.
Company Seal: Heilongjiang Zhongxian Information Co., Ltd.
By Authorized Representative: /s/ Wang Youliang
Date: June 23, 2011

3

--------------------------------------------------------------------------------